Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment after final filed 07/23/21.
Claim 1, Lines 2-5, “communicating, by a first wireless communication device with a second wireless communication device, a configuration indicating a first resource for low-latency traffic in an unlicensed frequency band and a second resource for low-latency traffic in a licensed frequency band that would require further consideration.

Claim 16, Lines 3 - 6, “communicating, by a first wireless communication device with a second wireless communication device, a configuration indicating a first resource for low-latency traffic in an unlicensed frequency band and a second resource for low-latency traffic in a licensed frequency band that would require further consideration.

Claim 33, Lines 3 - 6, “code for causing a first wireless communication device with a second wireless communication device, a configuration indicating a first resource for low-latency traffic in an unlicensed frequency band and a second resource for low-latency traffic in a licensed frequency band that would require further consideration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG T HO/Examiner, Art Unit 2412